DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 4 was indicated as having allowable subject matter in the prior Office Action but objected to for being dependent on rejected claim 2.  The limitations of claim 4 and 2 have now been included into claim 1 in independent form.  The following limitations of present claim 1 are not taught or disclosed in the prior art of record:
the window comprises a first substrate … a second substrate….and a third substrate

an overmold having a first side and a second side, the overmold configured to receive the window such that the first and second sides of the window join in a substantially coplanar manner with the first and second sides of the overmold, respectively.


	The closest prior art of record is the German Kruger publication in combination with the teachings of Sauvinet.  The Kruger publication discloses a window wherein the overmold having first and second sides that are coplanar with the windows first and second  sides of the window (a single substrate).  Kruger does not include a second and third substrate.  Sauvinet has a window comprising of a first, second and third substrates and overmold attached to one of the outer end substrates, the first and second sides of the overmold in Sauvinet do not   “join in a substantially coplanar manner with the first and second sides of the overmold, respectively”..  Neither Sauvinet nor Kruger independently disclose the above limitations of claim 1.  Further Sauvinet and Kruger in combination do not teach the above limitations of claim 1.
Claim 17 was indicated as having allowable subject matter in the prior Office Action but objected to for being dependent on rejected claim 16.  The limitations of claim 17 have now been included into claim 16 in independent form.  The following limitations of present claim 16 are not taught or disclosed in the prior art of record:
	the window comprises a first substrate … a second substrate….and a third substrate

wherein the second side of the window is substantially co-planar with the second side of the overmold.


 	Similar to claim 1, the closest prior art of record is the German Kruger publication in combination with the teachings of Sauvinet.  The Kruger publication discloses a window wherein the overmold has first and second sides that are coplanar with the windows first and second  sides of the one substrate window .  Kruger does not disclose a window including a second and third substrate.  Sauvinet has a window comprising of a first, second and third substrates and overmold attached to one of the outer end substrates, the second side of the overmold in Sauvinet is not substantially co-planar with the second side of the window.  Neither Sauvinet nor Kruger independently disclose the immediately above limitations of claim 17.  Further Sauvinet and Kruger in combination do not teach the immediately above limitations of claim 17.
Neither Kruger, Sauvinet nor any of the other art of record disclose or teach the limitations of claim 1 or claim 17.  Therefore claims 1 and 17 are neither anticipated under 35 USC 102 nor obvious under 35 USC 103.  
 	

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below.

In claim 1, line 16, the phrase “onto the onto the” is repetitious.  Accordingly, the second occurrence of “onto the” is deleted.    

 Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 
4	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612